Citation Nr: 1500382	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  00-12 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for service-connected dermatitis. 

2. Entitlement to an evaluation in excess of 10 percent for lateral epicondylitis of the left elbow with limitation of flexion prior to October 16, 2012 and in excess of 30 percent thereafter. 

3. Entitlement to an evaluation in excess of 10 percent for lateral epicondylitis of the left elbow with limitation of extension prior to October 16, 2012, and in excess of zero percent thereafter. 

4. Entitlement to an evaluation in excess of 10 percent for limitation of wrist motion due to lateral epicondylitis. 

5. Entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability of the left eye, following surgery at a VA facility in January 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1951 to March 1954. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont. 

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in September 2004. That VLJ has since retired, and the Veteran has not expressed a desire to have another hearing for the issues on appeal. A transcript of the original hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) . 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability of the left eye being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's dermatitis due to chrome allergy affects less than five percent of his total body area and has not required the use of immunosuppressive drugs for at least six weeks.

2. Prior to October 16, 2012, the Veteran's lateral epicondylitis of the left elbow did not limit his flexion to less than 100 degrees.

3. After October 16, 2012, the Veteran's lateral epicondylitis of the left elbow limited his flexion to no more than 55 degrees, even after repetitive use.

4. The Veteran's lateral epicondylitis of the left elbow manifests with loss of extension to no greater than 20 degrees.

5. Prior to December 13, 2007, the Veteran's lateral epicondylitis of the left elbow caused limitation of supination of the forearm to 45 degrees or less.

6. The Veteran's lateral epicondylitis of the left elbow caused limitation of pronation, with motion lost at least beyond the last quarter arc, from June 26, 2002 to December 12, 2007.

7. The Veteran's limitation of wrist motion due to lateral epicondylitis does not manifest with ankylosis.



CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for dermatitis due to chrome allergy, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7806 (2014).

2. The criteria for an evaluation in excess of 10 percent for lateral epicondylitis of the left elbow with limitation of flexion prior to October 16, 2012 and in excess of 30 percent thereafter have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5206 (2014).

3. The criteria for an evaluation in excess of 10 percent for lateral epicondylitis of the left elbow with limitation of extension prior to October 16, 2012, and in excess of zero percent thereafter have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5207 (2014).

4. The criteria for a 10 percent evaluation for lateral epicondylitis of the left elbow, limitation of supination, have been met prior to December 13, 2007.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5213 (2014).

5. The criteria for a 20 percent rating for lateral epicondylitis of the left elbow, limitation of pronation, have been met from June 26, 2002 to December 12, 2007.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5213 (2014).

6. The criteria for an evaluation in excess of 10 percent for limitation of wrist motion due to lateral epicondylitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from the time the increased rating claim was filed in June 1999.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

Dermatitis

The Veteran currently has a 10 percent disability rating under Diagnostic Code 7899-7806 for dermatitis due to a chrome allergy.  

Under Diagnostic Code 7806 for dermatitis or eczema, where at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a 10 percent rating is warranted.  For a 30 percent rating, 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas must be affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.

VA treatment records throughout the period on appeal reflect that the Veteran has periodically complained of areas of a rash on his body.  A June 1999 VA treatment record noted a circular exfoliative eruption about 10 millimeters in diameter on the Veteran's foot.  

An August 1999 VA examination found a 6 cm by 6 cm erythematous, pruritic area on the Veteran's right foot.  The Veteran reported that the area resolves and then appears elsewhere on his body.

At his June 2000 DRO hearing the Veteran explained that the spot on his right foot had been present for about six years but he had also had a rash appear other places on his body, including on his lip when he shaves.  He reported the area itches and has a burning sensation when it gets hot.

At his September 2004 DRO hearing the Veteran testified that at one time or another the rash, which he described as pimply, had been on his legs, his buttocks, his arms, and his head.  He said he uses a salve. 

He underwent another VA examination in October 2012.  He reported using topical corticosteroids for six weeks or more but not constantly.  The examiner found the total body area affected by dermatitis was less than five percent, with no exposed area being affected and no scarring or disfigurement of the head, face, or neck.

Although the evidence indicates that the Veteran's rash appears and disappears on various parts of his body, there is no indication that it has affected at least 20 percent of his entire body or the exposed areas, nor that he has used immunosuppressive drugs for at least six weeks.  Thus, the evidence does not support that he is entitled to a higher rating under Diagnostic Code 7806.

The Board has also considered whether the Veteran may be entitled to a higher rating under any other code, but finds that none is applicable.  The Board specifically acknowledges the Veteran's complaint that the rash sometimes appears on his face, but finds that it has not caused such characteristics of disfigurement as would be required for a rating in excess of 10 percent under Diagnostic Code 7800.

As a preponderance of the evidence is against an increased rating, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Left Elbow

The Veteran currently has a 30 percent rating for lateral epicondylitis of the left elbow with limitation of flexion under Diagnostic Code 5206 and a noncompensable rating for lateral epicondylitis of the left elbow with limitation of extension under Diagnostic Code 5207, both effective October 16, 2012.  Prior to that date, he was assigned separate 10 percent ratings for each, effective June 24, 1999.

Under Diagnostic Code 5206 for the minor arm, a 10 percent rating is warranted for flexion limited to 100 degrees, a 20 percent rating for flexion limited to 70 degrees, a 30 percent rating for flexion limited to 55 degrees, and a 40 percent rating for flexion limited to 45 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5207 for the minor arm, a 10 percent rating is warranted for extension limited to at least 45 but less than 75 degrees, a 20 percent rating is warranted for extension limited to at least 75 but less than 90 degrees.  Higher ratings are available for increased limitation of extension.  38 C.F.R. § 4.71a.

The Board must consider functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45 when deciding whether a higher disability evaluation is warranted.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

In August 1999 the Veteran was afforded a VA examination.  He reported a dull ache in his elbow as well as, stiffness, and lack of endurance.  On range of motion testing, flexion and pronation were normal but extension was limited to 15 degrees and supination was fixed at 0 to 10 degrees.  The Veteran reported flare-ups at least once a month when no movement is possible without pain in the forearm.

He underwent another VA examination in May 2007.  The examiner noted that the Veteran's elbow was fixed in a slightly flexed position.  Range of flexion and extension was measured at 20 to 100 degrees.  No pain on flexion or extension was noted, although the Veteran reported discomfort during supination.  Supination was measured to 12 degrees and pronation to 20 degrees.  No additional limitation was noted after repetitive use.  The Veteran reported a lack of endurance after using his arm for more than 10 to 15 minutes.  

He underwent another VA examination in December 2007 at which his flexion was measured to 110 degrees without pain, extension 0-3 degrees without pain, and pronation and supination to 80 degrees without pain.

The Veteran was afforded another VA examination in May 2011.  Range of motion testing showed flexion to 145 degrees, extension to 0 degrees, and pronation and supination to 90 degrees.  All movements were without pain.

In October 2012 the Veteran underwent another VA examination.  He demonstrated flexion to 90 degrees and extension to 20 degrees, with pain beginning at 30 degrees of each range of motion.  On repetitive-use testing, the Veteran's flexion was limited to 55 degrees and extension to 25 degrees.  He also had less movement than normal, weakened movement, and pain on movement.  His muscle strength was 4 out of 5 in both flexion and extension.  He was not noted to have any impairment of supination or pronation.

	Flexion

The Board finds that prior to October 16, 2012 the Veteran is not entitled to a rating in excess of 10 percent for limitation of flexion, nor is he entitled to a rating in excess of 30 percent thereafter.  

The Veteran's October 2012 VA examination, showing limitation of flexion to 55 degrees after repetitive-use, reflects a significant worsening of the Veteran's condition.  On prior examinations he was able to demonstrate significantly greater flexion; specifically, flexion to 145 degrees in May 2011, to 110 degrees in December 2007, to 100 degrees in May 2007, and normal flexion in August 1999.  As a 20 percent rating under Diagnostic Code 5206 requires a limitation of flexion to 70 degrees, and even taking into consideration repetitive use and pain, the Veteran consistently demonstrated at least 100 degrees of flexion prior to October 2012, the evidence does not support a rating in excess of 10 percent.  The Board acknowledges the Veteran's report of flare-ups of pain, but notes that despite pain, the Veteran has shown consistent range of motion to at least 100 degrees throughout the time period prior to October 2012.  Even considering the DeLuca factors, the Board finds that the Veteran's condition did not more closely approximate the criteria for a higher rating prior to October 16, 2012.

The Veteran's limitation of flexion to 55 degrees on repetitive use on testing in October 2012 meets the criteria for a 30 percent rating.  However, a higher, 40 percent rating, requires flexion limited to 45 degrees.  The Board notes that the Veteran only meets the criteria for a 30 percent rating after considering additional loss of function on repetitive use.  No additional range of motion testing is of record suggesting a greater limitation of flexion than the October 2012 VA examination.  Therefore, the Board finds his condition does not more closely approximate the criteria for a higher rating after October 16, 2012.

Based on the forgoing, the Board finds a preponderance of the evidence is against a rating in excess of 10 percent prior to October 16, 2012 and a rating in excess of 30 percent thereafter.

	Extension

The Board finds that prior to October 16, 2012 the Veteran is not entitled to a rating in excess of 10 percent for limitation of extension nor is he entitled to a compensable rating thereafter.  

For a compensable rating for limitation of extension, extension must be limited to at least 45 degrees.  For a higher, 20 percent rating, extension must be limited to at least 75 but less than 90 degrees.  However, the Veteran has never demonstrated limitation of extension greater than 20 degrees.  Specifically, on VA examination in August 1999 his extension was limited to 15 degrees, in May 2007 it was limited to 20 degrees, in December 2007 it was limited to 3 degrees, and in October 2012 it was limited to 20 degrees.  

Further, no additional functional loss was shown on repetitive use such that the Veteran's condition would more closely approximate a higher rating for any time period on appeal.  Although his extension was limited an additional 5 degrees on repetitive use testing in October 2012 and he reported less movement than normal, weakened movement, and pain on movement, such additional functional loss does not cause the Veteran's condition to more closely approximate the criteria for a compensable rating.

Based on the forgoing, the Board finds that a preponderance of the evidence is against granting a rating in excess of 10 percent prior to October 16, 2012 and a compensable rating thereafter.  Therefore, the benefit of the doubt provision does not apply, and the claim must be denied.

The Board notes that it has considered whether the procedural provisions of 38 U.S.C.A. § 5112(b)(6) and 38 C.F.R. § 3.105(e) , relating to rating reductions, apply with regard to the reduction of the Veteran's rating.  However, the February 2013 rating decision reducing the Veteran's rating for limitation of extension from 10 percent to noncompensable, while simultaneously increasing the rating for the Veteran's limitation of flexion to 30 percent, did not result in a reduction in compensation payments.  See Stelzel v. Mansfield, 508 F.3d 1345 (Fed. Cir. 2007) (holding that 38 U.S.C. § 3012(b)(6) (1962) and 38 U.S.C. § 5112(b)(6) do not require VA to provide 60 days' notice prior to a ratings reduction where the overall compensation paid to the Veteran is not reduced).

	Supination and Pronation

The Board also finds that the Veteran is entitled to a separate ratings for limitation of pronation and supination of the forearm.

Diagnostic Code 5213 provides ratings based on impairment of supination and pronation of the forearm.  Normal forearm supination is from 0 degrees to 85 degrees.  Normal forearm pronation is from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I. 

For the minor arm, a 10 percent rating is for application where supination is limited to 30 degrees or less.  For pronation where motion is lost beyond the last quarter of the arc and the hand does not approach full pronation or where motion is lost beyond the middle of the arc, a 20 percent rating is for application.  38 C.F.R. § 4.71a.

On VA examination in August 1999, the Veteran's forearm supination was noted to be fixed at 0 to 10 degrees.  A VA treatment record from June 2002 notes supination to 45 degrees.  On VA examination in May 2007 his supination was measured to 12 degrees.  In December 2007 on VA examination the Veteran was found to have supination to 80 degrees without pain.  He had no limitation of supination on VA examination in May 2011 or October 2012.

Thus, giving the Veteran the benefit of the doubt, as the evidence shows the Veteran's lateral epicondylitis manifest with limitation of supination to less than 30 degrees that had resolved at least by December 13, 2007, the Board finds that a staged rating is warranted.  Specifically, the Veteran is entitled to a 10 percent rating for limitation of supination prior to December 13, 2007, but is not entitled to a compensable rating thereafter.

The Board finds that the Veteran is also entitled separate rating for limitation of pronation from June 26, 2002 to December 12, 2007.  

On VA examination in August 1999, the Veteran had no limitation of pronation.  A June 2002 VA treatment record notes pronation to 45 degrees.  On VA examination in May 2007 the Veteran's pronation was limited to 20 degrees.  Another VA treatment record notes limited pronation, without measurement, in September 2007.  However, on VA examination in December 2007 and again in May 2011 and October 2012, the Veteran was not found to have any limitation of pronation.  Therefore, the Board finds that a staged rating is appropriate.  Specifically, the Veteran is entitled to a 20 percent rating for limitation of pronation from June 26, 2002 to December 12, 2007.  As the Veteran was specifically found not to have limitation of pronation before and after that period, he is not entitled to a compensable rating earlier than June 26, 2002 or after December 12, 2007. 

In conclusion, the Board finds that separate ratings under Diagnostic Code 5213 are warranted, specifically, a 10 percent rating for limitation of supination prior to December 13, 2007 and a 20 percent rating for limitation of pronation from June 26, 2002 to December 12, 2007.

Wrist

The Veteran currently has a 10 percent rating for for limitation of wrist motion due to lateral epicondylitis under Diagnostic Code 5215-5024.

Under Diagnostic Code 5215, a 10 percent rating is warranted for palmar flexion limited in line with the forearm or limitation of dorsiflexion to less than 15 degrees.  A higher rating under Diagnostic Code 5214 requires ankylosis of the wrist.

The Veteran has never been found to have ankylosis of the wrist.

A VA treatment note from October 2000 notes wrist flexion of 20 degrees with good radial/ulnar deviation.  In July 2002 he was noted to have 45 degrees of wrist extension and virtually no wrist flexion, with pain on motion.  A consultation in September 2002 noted 30 degrees active flexion and extension of the wrist.  An October 2004 VA treatment record notes wrist flexion to 45 degrees, extension to 30 degrees, ulnar deviation to 20 degrees, and radial deviation to 15 degrees.

VA examination in December 2007 found dorsiflexion to 60 degrees, with pain beginning at 50 degrees and ulnar and radial deviation to 25 degrees, with pain beginning at 20 degrees.  On VA examination in May 2011 the Veteran's left wrist dorsiflexion was measured to 25 degrees, plantar flexion to 35 degrees, ulnar deviation to 25 degrees, and radial deviation to 18 degrees.

Thus, the evidence consistently shows the Veteran has significant range of motion in his wrist.  As a preponderance of the evidence is against finding that the Veteran has ankylosis of his left wrist, the benefit of the doubt doctrine does not apply, and the claim must be denied.


Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's dermatitis or lateral epicondylitis.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected Veteran's dermatitis or lateral epicondylitis that would render the schedular criteria inadequate.  The Veteran's symptoms, including loss of range of motion and pain due to lateral epicondylitis and the area and effects of his rash are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's dermatitis or lateral epicondylitis.  In addition, the Board finds the record does not reflect that the Veteran's dermatitis or lateral epicondylitis markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  A notice letter was sent to the Veteran in December 2006, and his claim has since been readjudicated multiple times.  The Board further finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in August 1999, May 2007, December 2007, May 2011, and October 2012.  The examiners, medical professionals, listened to the Veteran's assertions and performed the necessary tests.  The examinations provide the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examinations are adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for dermatitis due to a chrome allergy is denied.

A rating in excess of 10 percent for lateral epicondylitis of the left elbow with limitation of flexion prior to October 16, 2012 and in excess of 30 percent thereafter is denied.

A rating in excess of 10 percent for lateral epicondylitis of the left elbow with limitation of extension prior to October 16, 2012, and in excess of zero percent thereafter is denied.

A 10 percent rating for lateral epicondylitis of the left elbow, limitation of supination, is granted prior to December 13, 2007, subject to the laws and regulations controlling the disbursement of monetary benefits.

A 20 percent rating for lateral epicondylitis of the left elbow, limitation of pronation, is granted from June 26, 2002 to December 12, 2007, subject to the laws and regulations controlling the disbursement of monetary benefits.

A rating in excess of 10 percent for limitation of wrist motion due to lateral epicondylitis is denied.


REMAND

The Veteran contends he is entitled to benefits under 38 U.S.C.A. § 1151 for additional disability of the left eye following surgery at a VA facility in January 2000.  In May 2014 the Board remanded the Veteran's claim to obtain a VA opinion.  The Veteran was afforded a VA examination in July 2014; however, the Board finds that the provided opinion is not adequate and a remand is again required.

The VA examiner opined that the Veteran did not sustain additional disability to the left eye due to treatment performed on January 4, 2000.  The examiner noted that the Veteran did have a visual decline subsequent to his surgery, but that it was due to the advanced stage of his glaucoma and expected perioperative pressure fluctuations.  The examiner stated that the Veteran's visual field loss is also consistent with advanced glaucoma pre-operatively.

The examiner did not offer any rationale for attributing the Veteran's visual decline to his glaucoma.  Nor did the examiner, as requested, reference the placement of "tubes" in the Veteran's eye after surgery and the Veteran's allegation that he was told that such placement was done incorrectly.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the July 2014 VA examiner, or if not available, another ophthalmologist (Doctor of Medicine or Doctor of Osteopathic Medicine with credentials as an ophthalmologist) or medical professional with suitable expertise in eye surgery.  A new examination is not necessary unless the examiner deems one is needed.

The examiner should specifically reference the placement of "tubes" in the Veteran's eye after surgery and the Veteran's allegation that he was told that such placement was done incorrectly in opining whether the Veteran sustained additional disability of the left eye due to VA hospitalization, medical, or surgical treatment, to include as a result of left eye surgery performed on January 4, 2000, and if so, whether the additional disability was the proximate cause of the additional disability carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in the furnishing of medical or surgical treatment or whether the proximate cause of the additional disability was an event which was not reasonably foreseeable.

The examiner must consider all aspects related to treatment of the Veteran's left eye disabilities, including the 2000 surgery and all follow-up care. It is paramount that any and all conclusions be supported by adequate rationale. Conclusory or unsupported opinions are not acceptable and will require additional remand for further remedial development.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


